Citation Nr: 1707070	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure, and to include as secondary to service-connected anxiety disorder and degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as secondary to service-connected anxiety disorder.

3.  Entitlement to service connection for pain in the right side, to include as due to herbicide exposure, and to include as secondary to service-connected degenerative arthritis of the lumbar spine.

4.  Entitlement to service connection for pain in the left side, to include as due to herbicide exposure, and to include as secondary to service-connected degenerative arthritis of the lumbar spine.

5.  Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Air Force from May 1966 to August 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In October 2015, the Board remanded this case for further development.

In August 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) with respect to the issue of entitlement to service connection for hepatitis C.  The requested opinion was received in October 2016, and an addendum opinion was received in February 2017.

The issues of 1) entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure, and to include as secondary to service-connected anxiety disorder and degenerative arthritis of the lumbar spine, and 
2) entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as secondary to service-connected anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's pain in the right side is not a distinct disorder related to service or to an incident of service origin, or to service-connected degenerative arthritis of the lumbar spine.

2.  The preponderance of the evidence shows that the Veteran's pain in the left side is not a distinct disorder related to service or to an incident of service origin, or to service-connected degenerative arthritis of the lumbar spine.

3.  Hepatitis C had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for pain in the right side have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for establishing entitlement to service connection for pain in the left side have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for establishing entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Analysis: Right and Left Side Pain

In a May 2009 VA Form 21-4142, the Veteran identified, inter alia, "lower back pains" and "unknown pain in side."  In October 2009, the Veteran contends that his "lower back pain and unknown pain in my side...are a direct result of my exposure to Agent Orange while serving at Cam Ranh Bay Air Force Base in Vietnam."

In the July 2010 rating decision on appeal, the RO responded by denying entitlement to service connection for pain in the right side and pain in the left side.  In his February 2013 substantive appeal, the Veteran reported having "hurt my back in service," but made no argument regarding pain in his sides.  The Board observes that the Veteran is in receipt of service connection for his degenerative arthritis of the lumbar spine.

At his June 2015 videoconference hearing, the Veteran testified that the pain in his sides is not a separate disability from his service-connected back disability.  See transcript, pp. 12-13.  He clarified that the pain in his sides "would be all part [of] the back disability."  Id., p. 13.  Denying any neuropathic or radiculopathic symptoms, the Veteran specified that the pain "doesn't shoot down...your leg or something."  Id., p. 12.

In January 2016, a VA examiner cited VA treatment records documenting the Veteran's December 2002 complaint of right flank pain, and a 2003 report that his abdominal pain had resolved-and that he had a new complaint of back pain.

Based on the foregoing, the Board finds that the Veteran's June 2015 testimony is consistent with the evidence of record, namely that his right and left side pain are part of the pain in his back for which he is in receipt of service connection.  As such, a separate current disability is not found, and separate service connection for the right and left side pain in his back is not warranted.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a present disability, there can be no valid claim for service connection); 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

Accordingly, the benefit of the doubt doctrine does not apply, and service connection for right and left side pain is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Hepatitis C

The Veteran contends in his May 2009 VA Form 21-4142 that "I believe I contracted Hep C while serving in Vietnam or while getting shots to go to Vietnam."  In October 2009, the Veteran wrote that "I was infected with Hepatitis C while serving in the U.S. Air Force....While serving in the military I had teeth pulled with unclean utensils, I was given shots with needles that were not clean when going to Vietnam, and while in the chow hall eating a fight broke out and blood got on me accidentally."  Similarly, in his June 2015 videoconference hearing, the Veteran testified that his hepatitis C is due to events in service including receiving shots with a reused needle gun, having dentistry work done, and eating with unwashed utensils in Vietnam.  See transcript, p. 11.

The Board finds that the Veteran has a current diagnosis of hepatitis C, including from his private physician, Dr. Ray, in July 2006.

The Board further finds that the Veteran incurred hepatitis C in service, and that there is a nexus between the claimed in-service disease and the present disability.  Specifically, in October 2016, the VHA medical expert cited the Veteran's statements at his January 2016 VA examination, including that he had unprotected sexual partners in the past.  The October 2016 VHA medical expert also referenced the fact that the January 2016 VA examiner had checked a box indicating that the Veteran had a history of high risk sexual activity.  The medical expert then concluded in a February 2017 addendum opinion that "it is at least as likely as not that an in-service risk factor resulted in the Veteran's hepatitis C."  Therefore, the second and third elements of service connection are met.

The Board is cognizant of the negative nexus opinion by the January 2016 VA examiner.  However, the Board finds that the reasoning therein is outweighed by the VHA medical expert's opinion.  Specifically, the VA examiner explained that the Veteran's first medical records for hepatitis C are from 2001, and "there is no way to time the onset of hepatitis C unless antibodies show evidence of acute infection."  This rationale misapprehends the standard of proof, i.e., whether it is at least as likely as not that the Veteran's hepatitis C was incurred in or caused by service.  To provide a negative opinion based on the absence of contemporaneous testing is not a valid basis for a negative opinion.  Further, the VA examiner based his negative nexus opinion on his admitted "mere speculation" that the high-risk sexual activity that caused the Veteran's hepatitis C postdated service.  Where, as here, a medical opinion is expressed in speculative language, it does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hepatitis C is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hepatitis C.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right side pain is denied.

Service connection for left side pain is denied.

Service connection for hepatitis C is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to service connection for erectile dysfunction, to include as due to herbicide exposure, and to include as secondary to service-connected anxiety disorder and degenerative arthritis of the lumbar spine, the Veteran contends in an October 2009 statement that it is "a direct result of my exposure to Agent Orange while serving at Cam Ranh Bay Air Force Base in Vietnam."  At his June 2015 videoconference hearing, the Veteran testified that his erectile dysfunction may be secondary to his medication for his service-connected anxiety disorder, and that he did not experience erectile dysfunction during his service.  See transcript, p. 5.  Subsequently, in January 2016, a VA examiner opined that the "[V]eteran's medical records start in 2001 and span through 2006 with NO MENTION OF A DIAGNOSIS OF ERECTILE DYSFUNCTION in any of the provided records....There is no way to designate a service connection for this condition with no established diagnosis."  (Emphasis in original.)  

Remand is required in order to obtain the Veteran's treatment records for erectile dysfunction since 2006, and to provide him with a new examination in light of the fact that erectile dysfunction may be subject to the Veteran's own lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

With respect to service connection for hypertension, to include as due to herbicide exposure, and to include as secondary to service-connected anxiety disorder, the Veteran contends in an October 2009 statement that it is "a direct result of my exposure to Agent Orange while serving at Cam Ranh Bay Air Force Base in Vietnam."  At his June 2015 videoconference hearing, the Veteran testified that his hypertension is related to his psychiatric disability.  See transcript, p. 11.  The Veteran has a diagnosis of hypertension, including from Dr. Ray in July 2006.  The January 2016 VA examiner provided a negative nexus opinion based on the fact that "this examiner did not find nor is aware any medical evidence that hypertension is a secondary condition of herbicide exposure."  However, a VA epidemiology study of the association between hypertension and exposure to herbicides exists, and remand is warranted in order to obtain a new medical opinion which applies the results of that study to the Veteran's claim.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his erectile dysfunction and hypertension, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his erectile dysfunction and hypertension that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his erectile dysfunction and hypertension.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination or medical opinion by an examiner other than the January 2016 VA examiner to determine the nature, extent, onset and etiology of his claimed erectile dysfunction.  The claims folder should be made available and reviewed by the examiner.

The examiner should acknowledge that the Veteran has competently and credibly reported that he experiences erectile dysfunction.

The examiner must opine as to:

a) whether it is at least as likely as not that the Veteran's erectile dysfunction resulted from service;

b) whether it is at least as likely as not that the Veteran's erectile dysfunction is related to the Veteran's presumed in-service exposure to herbicide agents in Vietnam, including 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram;

c) whether it is at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected anxiety disorder, degenerative arthritis of the lumbar spine, or the combination thereof; and

d) whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated beyond the natural progress of the disease by his service-connected anxiety disorder, degenerative arthritis of the lumbar spine, or the combination thereof.

In offering these opinions, the examiner should consider the following documents:

* The Veteran's October 2009 statement that his erectile dysfunction is "a direct result of my exposure to Agent Orange while serving at Cam Ranh Bay Air Force Base in Vietnam."

* The Veteran's June 2015 hearing testimony that his erectile dysfunction may be secondary to his medication for his service-connected anxiety disorder, and that he did not experience erectile dysfunction during his service.  See transcript, p. 5.

* The January 2016 VA examination report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination or medical opinion by an examiner other than the January 2016 VA examiner to determine the nature, extent, onset and etiology of his claimed hypertension.  The claims folder should be made available and reviewed by the examiner.

The examiner must opine as to:

a) whether it is at least as likely as not that the Veteran's hypertension resulted from service; 

b) whether it is at least as likely as not that the Veteran's hypertension is related to the Veteran's presumed in-service exposure to herbicide agents in Vietnam, including 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram;

c) whether it is at least as likely as not that the Veteran's hypertension was caused by his service-connected anxiety disorder; and

d) whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond the natural progress of the disease by his service-connected anxiety disorder.

In offering these opinions, the examiner should consider the following documents:

* The Veteran's October 2009 statement that his hypertension is "a direct result of my exposure to Agent Orange while serving at Cam Ranh Bay Air Force Base in Vietnam."

* The Veteran's June 2015 hearing testimony that his hypertension is related to his service-connected psychiatric disability.  See transcript, p. 11.

* Dr. Ray's July 2006 diagnosis of the Veteran's hypertension;

* The January 2016 VA examination report; and

* A VA epidemiology study regarding the relationship between hypertension and herbicide agents, available at: http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp 

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal of the issues of entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure, and to include as secondary to service-connected anxiety disorder and degenerative arthritis of the lumbar spine, and entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as secondary to service-connected anxiety disorder.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


